Citation Nr: 0735312	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

What evaluation is warranted for pelvic adhesive disease from 
June 7, 2000?


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The case was forwarded to the 
Board by the Wilmington, Delaware RO.

In a January 2006 letter, the representative requested that 
jurisdiction of the case be transferred to the RO in 
Baltimore, Maryland.  The record does not reflect that such a 
transfer was made.  Accordingly, appropriate action is in 
order.

The appellant has raised the issues of entitlement to service 
connection residuals of a hysterectomy secondary to pelvic 
adhesions, and entitlement to special monthly compensation 
for the loss of use of a creative organ.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  
 
The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Submitted in conjunction with the representative's September 
2007 informal brief was a July 2007 letter from C. Park, 
M.D., concerning the veteran's history of pelvic adhesions 
and their relationship to the appellant's October 2006 
hysterectomy.  Notably, the representative expressly declined 
to waive RO consideration of this evidence.  Therefore, the 
Board cannot proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Additionally, given the fact that the appellant has raised 
claims of entitlement to  service connection for residuals of 
a hysterectomy secondary to pelvic adhesions, and entitlement 
to special monthly compensation based on a loss of use of a 
creative organ; and given the fact that the appellant's 
rating for pelvic adhesions is inextricably intertwined with 
these claims, further development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should 
inform the veteran and her representative 
and request them to provide the 
outstanding evidence.  In any event, the 
RO or the AMC should obtain all up-to-
date VA medical records for the veteran.

3.  The RO should arrange for the veteran 
to be afforded a VA gynecological 
examination to determine the nature and 
etiology of her residuals of a 
hysterectomy, and the nature and extent 
of any pelvic adhesions.  The claims 
folders must be provided to the examiner 
for review.  Thereafter, the examiner 
must address whether it is at least as 
likely as not that the appellant's 
history of pelvic adhesions caused or 
aggravated her need for a hysterectomy.  
The July 2007 statement from C. Park, 
M.D., must be considered and addressed in 
offering any opinion.  The examiner must 
also describe the nature of any pelvic 
adhesions and their affect on the 
appellant's ability to work.  The 
examiner must provide detailed rationale, 
with specific references to the record, 
for any opinion offered.  All special 
studies or tests must be accomplished. 

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.

6.  Then, the RO should review any 
additional evidence and readjudicate 
the veteran's claim under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

